As filed with the Securities and Exchange Commission on October 6, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 On Track Innovations Ltd. (Exact Name of Registrant as Specified in its Charter) Israel Not Applicable (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Z.H.R Industrial Zone, P.O. Box 32, Rosh-Pina 1200000, Israel (972) 4-6868-000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Dimitrios Angelis, Chief Executive Officer of OTI America Inc. 430 Mountain Avenue Suite 407Berkeley Heights, NJ07974, USA Tel: (732) 429-1900 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: HowardE. Berkenblit, Esq. Oded Har-Even, Esq. Shy Baranov, Esq. Zysman, Aharoni, Gayer and Sullivan & Worcester LLP 1633 Broadway, New York, NY 10019 Tel: (212) 660-3000 Eran Ben-Dor, Adv. Zysman, Aharoni, Gayer & Co., Law Offices 41-45 Rothschild Bl., “Beit-Zion” Tel Aviv 65748, Israel Tel: (011) 972-3-795-5555 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined by market and other conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered (1) Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (2) Amount Of Registration Fee (3) Ordinary shares, par value NIS 0.10 per share Warrants Units (4
